Citation Nr: 0511816	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
dental condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947, June 1948 to May 1950, and September 1951 to August 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2001, the RO determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for hearing loss.  
In August 2002, the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a dental condition.  

In March 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  The claim for service 
connection for hearing loss is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1954, the RO 
granted service connection for treatment purposes for teeth 
#4, 6, 9, 10, 11, 12, 18, 30 and 31; in an unappealed 
decision, dated in October 1955, the RO determined that no 
additional dental benefits were warranted.  

2.  The evidence received since the RO's October 1955 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In an unappealed decision, dated in August 1987, the RO 
denied a claim of entitlement to service connection for 
hearing loss.  

4.  The evidence received since the RO's August 1987 decision 
which denied service connection for hearing loss, which was 
not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's October 1955 decision; the claim for service connection 
for a dental condition is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

2.  New and material evidence has been received since the 
RO's August 1987 decision which denied a claim of entitlement 
to service connection for hearing loss; the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for a dental condition, and bilateral hearing 
loss.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

A.  Dental Condition

A review of the veteran's oral and written testimony shows 
that he argues that in January 1950, he was admitted to a 
hospital after he was hit in the area of his upper lip with a 
2 x 4 during the performance of his duties as a military 
policeman, and that this injury eventually caused the 
extraction of his teeth.  He asserts that he had two teeth 
extracted during his stay in the hospital, and that he had an 
infection that had to be drained.  He asserts that he had 
additional treatment during service, to include dental 
extractions, and that these records are missing.  He states 
that he recalled that all of his upper teeth, and at least 
six of his lower teeth, were missing shortly after service, 
in 1954, and that he was given a "full denture" by the VA 
facility in Bay Pines, Florida in 1954, but that these 
records are also missing.  

In February 1954, the RO granted service connection, for 
outpatient treatment purposes only, for teeth #4, 6, 9, 10, 
11, 12, 18, 30 and 31.  In a decision, dated in October 1955, 
the RO readjudicated the claim.  The RO noted that the 
veteran had not been a prisoner of war (POW), and essentially 
determined that no trauma or bone pathology was shown that 
warranted any additional benefits.  See generally 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2004).  There was no appeal, 
and the RO's October 1955 decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In March 2001, the veteran filed to reopen his claim.  In 
August 2002, the RO determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for a dental condition.  

Under 38 C.F.R. § 4.150, missing teeth can be service 
connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  Id., Note.

VA's General Counsel has held that dental treatment, even 
extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2004).  

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.  

The most recent and final denial of this claim was the RO's 
decision dated in October 1955.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 1955 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

At the time of the RO's October 1955 decision, the evidence 
included the veteran's service medical records and a March 
1954 VA examination report.  

The veteran's service medical records were somewhat 
inconsistent.  They included the following: a March 1946 
entrance examination report (for the veteran's first period 
of active service) noted that the veteran was missing tooth 
#8 (apparently, a right upper molar); a June 1948 entrance 
examination report (for the veteran's second period of active 
service) does not indicate that there were any missing teeth; 
reports dated in January 1950, showed that the veteran was 
hospitalized with swelling of his upper left lip; he was 
noted to have cellulitis of the oral structure due to trauma 
caused by a blow, with an abscess of "L1" and "L2," he 
underwent an incision and drainage of his wound, followed by 
extraction of L1 and L2; a May 1950 entrance examination 
report (for the veteran's third period of active service) 
(this report begins the use of a different numbering system 
than in the previous reports) indicated that teeth #9, 10 and 
13 (left upper) were missing, that teeth #3, 4, and 5 had 
fillings, and that he had a "partial upper"; a May 1951 
report indicated that teeth #9, 12, and 13 (left upper) were 
missing; a September 1951 (entrance) examination report 
contained two "X" marks which were not well-placed, and 
which indicated that either #15 or 16 (left upper), and 
either #17 or 18 (left lower), were missing; an August 1953 
report (at the time of separation from the veteran's third 
and last period of active service) indicated that teeth #9, 
10 and 12 (left upper) were missing, as well as #30 (right 
lower tooth), and that teeth #3, 4, 5, 13, 18, 19, and 31 had 
been restored.  

The VA report, dated in March 1954, indicated that the 
veteran was to have a moderate to advanced alveolar 
restoration.  Teeth #3, 9, 10, 12 and 30 were missing.  Of 
the upper teeth (i.e., teeth #1-16) only #2 and #16 were 
normal (with the other upper teeth either missing, containing 
fillings, or having caries).  Of the lower teeth (i.e., teeth 
#17-32), teeth #17, 20, 21, 22, 25, 27, 28 and 29 were normal 
(teeth #18, 19 and 31 had fillings).  Teeth #1, 2, 4, 5, 6, 
7, 8, 11, 13, 14, 15, 16, 17, 18, 19, 23, 24, 25, 26, 31 and 
32 were to be extracted.  A full upper acrylic denture, and a 
"P.L." (partial lower) denture, were to be constructed.  
The back of this report contains a number of subsequently 
dated notations, to include an April 1954 notation that "vet 
reported could not decide about extractions, will notify us 
to decision."  Notations, dated between May and September of 
1954, indicated that 21 teeth were extracted over the course 
of about seven treatments.  A December 1954 notation 
indicated that full upper and partial lower dentures were 
placed.  

In the RO's October 1955 decision, it granted service 
connection (for treatment purposes only), for teeth #4, 6, 9, 
10, 11, 12, 18, 30 and 31 (all other teeth will hereinafter 
be referred to as "non-service-connected teeth").  At the 
time of the RO's October 1955 decision, the RO implicitly 
determined that the evidence did not warrant a grant of 
service connection (for treatment purposes) for any teeth 
other than #4, 6, 9, 10, 11, 12, 18, 30 and 31.  In addition, 
there was no evidence of lost masticatory surface that could 
not be replaced by suitable prosthesis.  

The only relevant evidence received since the RO's October 
1955 decision consists of a report from W. B. Hopkins, M.D., 
dated in November 1980, which shows that the veteran was 
noted to have full dentures.  

This evidence, which was not of record at the time of the 
RO's October 1955 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  The Board first 
notes that there is no legal basis for compensation for the 
extraction of any of the veteran's teeth, since the 
regulations clearly provide that replaceable missing teeth 
are not disabling conditions and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. §§ 3.381(a), 17.161 (2004).  In addition, the 
veteran is shown to have full dentures, and he is not 
currently shown to have any dental condition due to a combat 
wound or other in-service dental trauma other than 
replaceable missing teeth, to include lost masticatory 
surface that cannot be replaced by suitable prosthesis.  See 
38 C.F.R. § 4.150, Diagnostic Code 9913.  With regard to the 
possibility of service connection for treatment purposes for 
any of the currently non-service-connected teeth, none of 
them are shown have a dental condition that is related to the 
veteran's service, and in fact it appears that they have all 
been extracted.  The Board therefore finds that the submitted 
evidence is not so significant that it raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
The claim is therefore not reopened.  

The only other pertinent evidence received since the RO's 
October 1955 decision consists of oral and written testimony 
from the veteran.  However, the veteran, as a layperson, is 
not competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has a compensable 
dental condition, or that service connection for treatment 
purposes for non-service-connected teeth is warranted, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  Hearing Loss

As an initial matter, in this decision, the Board has 
reopened the veteran's claim, and directed that additional 
development be undertaken.  Therefore, any further discussion 
of whether VA has complied with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), at this time would be premature.  

The veteran argues that he has hearing loss as a result of 
exposure to weapons fire during service, to include firing a 
.50 caliber machine gun.  He also argues that he has hearing 
loss due to an incident in January 1950, when he was admitted 
to a hospital after he was hit in the face with a 2 x 4 
during the performance of his duties as a military policeman.  
He essentially testified that he was told by a company doctor 
that he was losing his hearing in the 1960s.  He asserts that 
he had no significant post-service noise exposure, and that 
he had to retire in 1981 due to hearing loss.  

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for hearing loss in August 1987.  There was no 
appeal, and the RO's decision became final.   See 38 U.S.C.A. 
§ 7105(c).  

In March 2001, the veteran filed to reopen his claim.  In 
November 2001, the RO denied the claim.  The veteran has 
appealed.  

The most recent and final denial of this claim was the RO's 
decision dated in August 1987.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1987 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is  new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2004).

The evidence of record at the time of the RO's August 1987 
decision included the veteran's service medical records, 
which contained examination reports dated in January 1947 
(separation), June 1948 (entrance), May 1950 (separation), 
May 1951 ("retention"), September 1951 (entrance), and 
August 1953 (separation), all of which showed that he was 
administered a "spoken" and/or "whispered voice" tests in 
which he was found to be able to detect the sound of a spoken 
and/or whispered voice at 15 feet.  In each case, his scores 
bilaterally were 15/15.  Service medical records do not show 
any injuries or defects of the ears or drums, or a complaint 
or diagnosis, of hearing loss.  There was no post-service 
evidence.  

At the time of the RO's August 1987 denial of the claim, 
there was no evidence of hearing loss in service, no current 
evidence of hearing loss, and no competent evidence of a 
nexus between current hearing loss and the veteran's service.  

The relevant evidence received since the RO's August 1987 
decision consists of four non-VA medical treatment reports, 
dated between 1980 and 2004.  A November 1980 report from W. 
B. Hopkins, M.D., notes that the veteran has progressive 
neurosensory hearing loss for which hearing aids will not be 
helpful, and which, in combination with other disabilities, 
renders him permanently and totally disabled.  A January 1994 
report from Beckner Hearing Aids, Inc., contains charted 
audiometric results which appear to show that the veteran has 
hearing loss as defined at 38 C.F.R. § 3.385.  A letter from 
F. A. DeRito, M.D., dated in September 2002, states that the 
veteran has sensorineural hearing loss, that he reports a 
history of noise trauma during service with progressive 
hearing loss since that time, and that, "This may be 
attributable to his noise exposure as noted above."  
Accompanying charted audiometric results, dated in October 
2001, appear to show that the veteran has hearing loss as 
defined at 38 C.F.R. § 3.385.  A report from Paul Jones, 
M.D., dated in July 2004, states that the veteran has severe 
sensorineural hearing loss, that he has a history of exposure 
to loud noises during service, and that, "His hearing loss 
most likely was started by the noise exposure in the military 
as he has had relatively quiet jobs since that time."  
Accompanying audiometric results indicate that the veteran 
has hearing loss as defined at 38 C.F.R. § 3.385.  

This evidence, which was not of record at the time of the 
RO's August 1987 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  


The Board further finds that this evidence is material.  In 
particular, this evidence shows that the veteran currently 
has hearing loss as defined at 38 C.F.R. § 3.385.  In 
addition, both Dr. DeRito's report and Dr. Jones' report 
contain competent evidence of a nexus between current hearing 
loss and the veteran's service.  In this regard, although 
these statements suffer from several insufficiencies, in 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board therefore 
finds that the submitted evidence bears directly and 
substantially upon the issue at hand, that this evidence is 
probative of the issue at hand, and is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  

III.  VCAA

With regard to the claim for a dental condition, the Board 
has considered whether VA has met its duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the RO's August 2002 rating 
decision, the Statement of the Case, and Supplemental 
Statements of the Case, dated in June and November of 2004, 
as well as correspondence issued in August 2003 (hereinafter 
"VCAA notice").  In summary, the veteran has been informed 
of the evidence needed to support his claim, and of which 
evidence he should provide and which 


evidence VA would obtain.  Given the foregoing, there is no 
issue as to whether VA has complied with its duty to notify 
the veteran of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the August 2003 VCAA notice, 
the Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In the August 2003 VCAA notice to the veteran from the RO, 
the RO informed the appellant that VA was responsible for 
getting any additional medical evidence deemed necessary to 
properly evaluate his claim, and that "VA will make 
reasonable efforts to get any evidence that he informed us 
of, provided you provide any necessary release for such 
information/records and a valid current address."  The 
veteran was requested to identify all relevant treatment and 
to complete authorizations (VA Forms 21-4142) for all 
evidence that he desired VA to attempt to obtain.  He was 
further notified that he could submit this evidence on his 
own.  It therefore appears that the all elements required for 
proper notice under the VCAA, to include the "fourth element" 
as set forth in Pelegrini, have been satisfied.  



The Board further notes that VCAA notice was given notice 
after the initial unfavorable RO decision on the claim.  As 
noted in Pelegrini II, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the August 2003 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
it was provided by the AOJ prior to the transfer and 
certification of the appellant's case to 


the Board, and the content of the letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the August 2003 letter was sent, the case 
was readjudicated and in June and November of 2004, 
Supplemental Statements of the Case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folders.  In this regard, the veteran 
has argued that there are missing service, and post-service, 
medical records.  However, the RO has attempted to obtain all 
available service, and post-service, medical records, and in 
fact there is no objective indication that any other service, 
or post-service, medical records exist.  Although the veteran 
has not been afforded a VA examination and an etiological 
opinion has not been obtained, as the Board has determined 
that new and material evidence has not been presented, a 
remand for an examination and/or an etiological opinion is 
not required to decide this claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for a dental condition is denied.  

Having submitted new and material evidence, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; the appeal is granted to this extent only and is 
subject to the following development.  


REMAND

As discussed in Part I.B. of this decision, the claims file 
includes competent evidence of a nexus between the veteran's 
hearing loss and his service.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
veteran has not yet been afforded a VA examination.  On 
remand, he should be scheduled for an examination, to include 
an etiological opinion.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following action:

1.  The RO should schedule the veteran 
for VA audiological and ear disease 
examinations.  An opinion should be 
provided as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
hearing loss is related to his service.  
The rationale for all opinions expressed 
must be provided.  The claims file must 
be provided to the examiner in connection 
with the examination.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


